233 S.E.2d 393 (1977)
292 N.C. 265
NYTCO LEASING, INC.
v.
DAN-CLEVE CORPORATION et al., Defendants and Third-Party Plaintiff
v.
SOUTHEASTERN MOTEL CORPORATION, Third-Party Defendant.
Supreme Court of North Carolina.
March 7, 1977.
Vaughan S. Winborne, James, Hite, Cavendish & Blount, Ellis Nassif, for Dan-Cleve Corporation, et al.
Sanford, Cannon, Adams & McCullough, for plaintiff.
Petition by Dan-Cleve Corporation, et al. for discretionary review under GS 7A-31, 31 N.C.App. 634, 230 S.E.2d 559. Denied.